          Case 6:19-cv-00383-GAP-GJK
Filing # 83660012                      Document
                   E-Filed 01/21/2019 05:26:02  1-3 Filed 02/27/19 Page 1 of 12 PageID 36
                                               PM


                        IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
                                IN AND FOR ORANGE COUNTY, FLORIDA

          DANIEL J. NEWLIN, P.A., d/b/a THE LAW                CASE NO: 2018-CA- 014093-O
          OFFICES OF DAN NEWLIN &
          PARTNERS, DAN NEWLIN &
          PARTNERS, and DAN NEWLIN &
          PARTNERS INJURY ATTORNEYS” a
          Florida corporation,

                  Plaintiffs,

          vs.


           DEX MEDIA HOLDINGS, INC., d/b/a
           DEXYP, a foreign profit corporation;
           FENSTERSHEIB LAW GROUP, P.A., a
           Florida profit corporation; ROBERT J.
           FENSTERSHEIB, an individual; and DAVID
           S. FENSTERSHEIB, an individual,
                Defendants.
          ____________________________________/

                                                       SUMMONS

         THE STATE OF FLORIDA:

         To all and singular sheriffs of said state:

                You are hereby commanded to serve this Summons and a copy of the Complaint in the
         above-styled cause upon the Defendant:

                               DEX MEDIA HOLDING, INC. d/b/a DEXYA
                         C/O REGISTERED AGENT: C T CORPORATION SYSTEM
                                     1999 BRYAN ST. SUITE 900
                                         DALLAS, TX 75201


                 Each Defendant is hereby required to serve written defenses to said Complaint or Petition on
         Jason Herman, Esquire, Dan Newlin & Partners, 7335 W. Sand Lake Road, Suite 300, Orlando,
         Florida, 32819; telephone: (407) 888-8000, within twenty (20) days after service of this Summons
         upon you, exclusive of the day of service, and to file the original of said written defenses with the
         Clerk of said Court either before service on Plaintiff's attorney or immediately thereafter. If you fail
         to do so, a default will be entered against you for the relief demanded in the Complaint or Petition.
Case 6:19-cv-00383-GAP-GJK Document 1-3 Filed 02/27/19 Page 2 of 12 PageID 37


                                               Tiffany Moore Russell
      Dated:                                   Clerk of the Circuit Court


                                         By______________________________
                                               As Deputy Clerk
                                               Civil Division
                                               425 N. Orange Avenue, Room 310
                                               Orlando, FL 32801
Case 6:19-cv-00383-GAP-GJK Document 1-3 Filed 02/27/19 Page 3 of 12 PageID 38



                                            IMPORTANT

        A lawsuit has been filed against you. You have 20 calendar days after this summons is served
on you to file a written response to the attached complaint with the clerk of this court. A phone call
will not protect you. Your written response, including the case number given above and the names
of the parties, must be filed if you want the court to hear your side of the case. If you do not file
your response on time, you may lose the case, and your wages, money and property may thereafter
be taken without further warning from the court. There are other legal requirements. You may want
to call an attorney right away. If you do not know an attorney, you may call an attorney referral
service or legal aid office (listed in the phone book).

        If you choose to file a written response yourself, at the same time you file your written
response to the court you must also mail or take a copy of your written response to the
“Plaintiff/Plaintiff’s Attorney” named above.


                                           IMPORTANTE

        Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de
esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
llamada telefonica no lo protegera; si usted desea que el tribunal considere su defensa, debe presentar
su repuesta por escrito, incluyendo el numero del caso y los numbres de las partes interesadas en
dicho caso. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado
de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros
requisitos legales. Si lo desea, puede usted consultar a un abogado immediatamente. Si no conoce
a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en la guia
telefonica.

        Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta
ante el tribunal, debera usted inviar por correo o entregar una copia de su respuesta a la persona
denuminada abajo como "Plaintiff/Plaintiff's Attorney." (Demandate o Abogado del Demanadante).

                                            IMPORTANT

        Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs a
partir de la date de l'assignation de cet'te citation pour deposer une response ecrite a la plainte ci-
jointe aupres de ce Tribunal. Un simple coup de telephone est insuffisant pour vous proteger' vous
etes oblige de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom
des parties nommees ici, si vous souhaitez que le Tribunal entende votre cause. Si vous ne deposez
pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que votre salaire,
votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis ulterieur du Tribunal. Il
y a d'autres obligations juridiques et vous pouvez requerir les services immediats d'un avocat. Si
vous ne connaissez pas d'avocat, vous pourriez telephoner a un service de reference d'avocats ou a
un bureau d'assistance juridique (figurant a l'annuaire de telephones).

        Si vous choisissez de deposer vous-meme une response ecrite, il vous faudra egalement, en
Case 6:19-cv-00383-GAP-GJK Document 1-3 Filed 02/27/19 Page 4 of 12 PageID 39



meme temps que cette formalite, faire parvenir ou expedier une copie au carbone ou une photocopie
de votre reponse ecrite au "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nomme ci-
dessous.



                             DAN NEWLIN & PARTNERS
                             7335 W. SAND LAKE ROAD, SUITE 300
                             ORLANDO, FLORIDA 32819
          Case 6:19-cv-00383-GAP-GJK
Filing # 83660012                      Document
                   E-Filed 01/21/2019 05:26:02  1-3 Filed 02/27/19 Page 5 of 12 PageID 40
                                               PM


                        IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
                                IN AND FOR ORANGE COUNTY, FLORIDA

          DANIEL J. NEWLIN, P.A., d/b/a THE LAW                CASE NO: 2018-CA- 014093-O
          OFFICES OF DAN NEWLIN &
          PARTNERS, DAN NEWLIN &
          PARTNERS, and DAN NEWLIN &
          PARTNERS INJURY ATTORNEYS” a
          Florida corporation,

                  Plaintiffs,

          vs.


           DEX MEDIA HOLDINGS, INC., d/b/a
           DEXYP, a foreign profit corporation;
           FENSTERSHEIB LAW GROUP, P.A., a
           Florida profit corporation; ROBERT J.
           FENSTERSHEIB, an individual; and DAVID
           S. FENSTERSHEIB, an individual,
                Defendants.
          ____________________________________/

                                                       SUMMONS

         THE STATE OF FLORIDA:

         To all and singular sheriffs of said state:

                You are hereby commanded to serve this Summons and a copy of the Complaint in the
         above-styled cause upon the Defendant:

                                         ROBERT J. FENSTERSHEIB
                                     520 W. HALLANDALE BEACH BLVD.
                                           HALLANDALE, FL 33009



                 Each Defendant is hereby required to serve written defenses to said Complaint or Petition on
         Jason Herman, Esquire, Dan Newlin & Partners, 7335 W. Sand Lake Road, Suite 300, Orlando,
         Florida, 32819; telephone: (407) 888-8000, within twenty (20) days after service of this Summons
         upon you, exclusive of the day of service, and to file the original of said written defenses with the
         Clerk of said Court either before service on Plaintiff's attorney or immediately thereafter. If you fail
         to do so, a default will be entered against you for the relief demanded in the Complaint or Petition.
Case 6:19-cv-00383-GAP-GJK Document 1-3 Filed 02/27/19 Page 6 of 12 PageID 41


                                               Tiffany Moore Russell
      Dated:                                   Clerk of the Circuit Court


                                         By______________________________
                                               As Deputy Clerk
                                               Civil Division
                                               425 N. Orange Avenue, Room 310
                                               Orlando, FL 32801
Case 6:19-cv-00383-GAP-GJK Document 1-3 Filed 02/27/19 Page 7 of 12 PageID 42



                                            IMPORTANT

        A lawsuit has been filed against you. You have 20 calendar days after this summons is served
on you to file a written response to the attached complaint with the clerk of this court. A phone call
will not protect you. Your written response, including the case number given above and the names
of the parties, must be filed if you want the court to hear your side of the case. If you do not file
your response on time, you may lose the case, and your wages, money and property may thereafter
be taken without further warning from the court. There are other legal requirements. You may want
to call an attorney right away. If you do not know an attorney, you may call an attorney referral
service or legal aid office (listed in the phone book).

        If you choose to file a written response yourself, at the same time you file your written
response to the court you must also mail or take a copy of your written response to the
“Plaintiff/Plaintiff’s Attorney” named above.


                                           IMPORTANTE

        Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de
esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
llamada telefonica no lo protegera; si usted desea que el tribunal considere su defensa, debe presentar
su repuesta por escrito, incluyendo el numero del caso y los numbres de las partes interesadas en
dicho caso. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado
de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros
requisitos legales. Si lo desea, puede usted consultar a un abogado immediatamente. Si no conoce
a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en la guia
telefonica.

        Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta
ante el tribunal, debera usted inviar por correo o entregar una copia de su respuesta a la persona
denuminada abajo como "Plaintiff/Plaintiff's Attorney." (Demandate o Abogado del Demanadante).

                                            IMPORTANT

        Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs a
partir de la date de l'assignation de cet'te citation pour deposer une response ecrite a la plainte ci-
jointe aupres de ce Tribunal. Un simple coup de telephone est insuffisant pour vous proteger' vous
etes oblige de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom
des parties nommees ici, si vous souhaitez que le Tribunal entende votre cause. Si vous ne deposez
pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que votre salaire,
votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis ulterieur du Tribunal. Il
y a d'autres obligations juridiques et vous pouvez requerir les services immediats d'un avocat. Si
vous ne connaissez pas d'avocat, vous pourriez telephoner a un service de reference d'avocats ou a
un bureau d'assistance juridique (figurant a l'annuaire de telephones).

        Si vous choisissez de deposer vous-meme une response ecrite, il vous faudra egalement, en
Case 6:19-cv-00383-GAP-GJK Document 1-3 Filed 02/27/19 Page 8 of 12 PageID 43



meme temps que cette formalite, faire parvenir ou expedier une copie au carbone ou une photocopie
de votre reponse ecrite au "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nomme ci-
dessous.



                             DAN NEWLIN & PARTNERS
                             7335 W. SAND LAKE ROAD, SUITE 300
                             ORLANDO, FLORIDA 32819
          Case 6:19-cv-00383-GAP-GJK
Filing # 83660012                      Document
                   E-Filed 01/21/2019 05:26:02  1-3 Filed 02/27/19 Page 9 of 12 PageID 44
                                               PM


                        IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
                                IN AND FOR ORANGE COUNTY, FLORIDA

          DANIEL J. NEWLIN, P.A., d/b/a THE LAW                CASE NO: 2018-CA- 014093-O
          OFFICES OF DAN NEWLIN &
          PARTNERS, DAN NEWLIN &
          PARTNERS, and DAN NEWLIN &
          PARTNERS INJURY ATTORNEYS” a
          Florida corporation,

                  Plaintiffs,

          vs.


           DEX MEDIA HOLDINGS, INC., d/b/a
           DEXYP, a foreign profit corporation;
           FENSTERSHEIB LAW GROUP, P.A., a
           Florida profit corporation; ROBERT J.
           FENSTERSHEIB, an individual; and DAVID
           S. FENSTERSHEIB, an individual,
                Defendants.
          ____________________________________/

                                                       SUMMONS

         THE STATE OF FLORIDA:

         To all and singular sheriffs of said state:

                You are hereby commanded to serve this Summons and a copy of the Complaint in the
         above-styled cause upon the Defendant:

                                   FENSTERSHEIB LAW GROUP, P.A
                          C/O REGISTERED AGENT: ROBERT J. FENSTERSHEIB
                                 520 W. HALLANDALE BEACH BLVD.
                                       HALLANDALE, FL 33009


                 Each Defendant is hereby required to serve written defenses to said Complaint or Petition on
         Jason Herman, Esquire, Dan Newlin & Partners, 7335 W. Sand Lake Road, Suite 300, Orlando,
         Florida, 32819; telephone: (407) 888-8000, within twenty (20) days after service of this Summons
         upon you, exclusive of the day of service, and to file the original of said written defenses with the
         Clerk of said Court either before service on Plaintiff's attorney or immediately thereafter. If you fail
         to do so, a default will be entered against you for the relief demanded in the Complaint or Petition.
Case 6:19-cv-00383-GAP-GJK Document 1-3 Filed 02/27/19 Page 10 of 12 PageID 45


                                               Tiffany Moore Russell
      Dated:                                   Clerk of the Circuit Court


                                         By______________________________
                                               As Deputy Clerk
                                               Civil Division
                                               425 N. Orange Avenue, Room 310
                                               Orlando, FL 32801
Case 6:19-cv-00383-GAP-GJK Document 1-3 Filed 02/27/19 Page 11 of 12 PageID 46



                                             IMPORTANT

         A lawsuit has been filed against you. You have 20 calendar days after this summons is served
 on you to file a written response to the attached complaint with the clerk of this court. A phone call
 will not protect you. Your written response, including the case number given above and the names
 of the parties, must be filed if you want the court to hear your side of the case. If you do not file
 your response on time, you may lose the case, and your wages, money and property may thereafter
 be taken without further warning from the court. There are other legal requirements. You may want
 to call an attorney right away. If you do not know an attorney, you may call an attorney referral
 service or legal aid office (listed in the phone book).

         If you choose to file a written response yourself, at the same time you file your written
 response to the court you must also mail or take a copy of your written response to the
 “Plaintiff/Plaintiff’s Attorney” named above.


                                            IMPORTANTE

         Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de
 esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
 llamada telefonica no lo protegera; si usted desea que el tribunal considere su defensa, debe presentar
 su repuesta por escrito, incluyendo el numero del caso y los numbres de las partes interesadas en
 dicho caso. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser despojado
 de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal. Existen otros
 requisitos legales. Si lo desea, puede usted consultar a un abogado immediatamente. Si no conoce
 a un abogado, puede llamar a una de las oficinas de asistencia legal que aparecen en la guia
 telefonica.

         Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su respuesta
 ante el tribunal, debera usted inviar por correo o entregar una copia de su respuesta a la persona
 denuminada abajo como "Plaintiff/Plaintiff's Attorney." (Demandate o Abogado del Demanadante).

                                             IMPORTANT

         Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs a
 partir de la date de l'assignation de cet'te citation pour deposer une response ecrite a la plainte ci-
 jointe aupres de ce Tribunal. Un simple coup de telephone est insuffisant pour vous proteger' vous
 etes oblige de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et du nom
 des parties nommees ici, si vous souhaitez que le Tribunal entende votre cause. Si vous ne deposez
 pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que votre salaire,
 votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis ulterieur du Tribunal. Il
 y a d'autres obligations juridiques et vous pouvez requerir les services immediats d'un avocat. Si
 vous ne connaissez pas d'avocat, vous pourriez telephoner a un service de reference d'avocats ou a
 un bureau d'assistance juridique (figurant a l'annuaire de telephones).

         Si vous choisissez de deposer vous-meme une response ecrite, il vous faudra egalement, en
Case 6:19-cv-00383-GAP-GJK Document 1-3 Filed 02/27/19 Page 12 of 12 PageID 47



 meme temps que cette formalite, faire parvenir ou expedier une copie au carbone ou une photocopie
 de votre reponse ecrite au "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocat) nomme ci-
 dessous.



                              DAN NEWLIN & PARTNERS
                              7335 W. SAND LAKE ROAD, SUITE 300
                              ORLANDO, FLORIDA 32819
